Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Currently, claims 1-17 are pending in the instant application.    Claim 15 has been amended, claim 18 has been canceled and claims 1-14 are withdrawn. This action is written in response to applicant’s correspondence submitted 07/12/2021. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is Final.


Withdrawn Objection/Rejections
The objection of claims 15-18 has been withdrawn in view of the amendment to the claims. 
The improper markush grouping of claims 15-18 is withdrawn in view of the amendment to the claims. 

	
Maintained Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more. This rejection was previously presented and rewritten to address the amendment to the claims. 
The claims are directed toward a process. The claims recite a law of nature and an abstract idea. 
Specifically claims 15 and 17 recite using both of the measured expression levels and a control level in a sample from a healthy subject measured in the same way to detect the presence or absence of early pancreatic cancer or pancreatic cancer precursor lesion.   Claim 15 further requires the subject has early pancreatic cancer or pancreatic cancer precursor when increased level of has-miR-6089 is detected.  Claim 16 recites assigning the expression level of the target gene to a discriminant to evaluate the presence or absence of early pancreatic cancer or pancreatic cancer precursor lesion.  
These limitations set forth a relationship between the expression level in test and control sample and whether or not the subject has early pancreatic cancer or pancreatic cancer precursor lesion since are directed to using expression levels to detect early pancreatic cancer or pancreatic cancer precursor.  This naturally occurring relationship is a natural law and therefore the claims are directed to a natural law. 
Additionally the “evaluating” steps and “comparing” step in claim 15 and “assigning” step in claim 16 set forth evaluating or assigning expression data, which is an abstract idea that is a mental process, which can occur in the human mind by considering data and drawing a conclusion. 

With regard to claim 17, the claim limit the subject.  These claims do not recite additional elements that apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on judicial exception.   
	Next the claim as a whole is analyzed to determine whether any element or combination of elements is sufficient to ensure that the claim amounts to significantly more than the when the expression level of has-miR-6089 is increased the additional treatment step is conditional and does not necessarily occur and as such this step is not significantly more.  Measuring the expression level of a target nucleic acid in a sample using a polynucleotide capable of specifically binding to the target is well-understood, routine and conventional activity for those in the field of nucleic acid based diagnostics.  Further the step is recited at a high level of generality such that it amounts to insignificant presolution activity, e.g. mere data gathering step necessary to use the correlation.  The step merely instructs a scientist to use any known nucleic acid detection technique with any relevant nucleic acid molecule. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientist prior to applicants invention and at the time the application was filed.   Using such a broadly recited kit was well-established, routine and conventional in the art at the time the invention was made.  For example, commercially available Agilent Human miRNA microarray (as disclosed by Xie et al. Cancer Prev Res, 2014, 8(2):165-73)  and 3D-Gene Human miRNA Oligo Chip comprises a kit that comprises a probe for detection of miRNA-6089. Additionally, for methods to detect pancreatic cancer, the specification teaches employing conventional assays such as commercially available TaqMan or miScript assay or according to routine methods known in the art such as Northern blot, Southern blot, in situ hybridization or a quantitative amplification technique (see 714-718).  Further it is 
Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.
Response to Arguments
The response asserts that claim 15 now recites diagnosing and treating steps which are more than the judicial exception.  The response further points to claims 1-2 of US Patent 10597726 B2.  This response has been reviewed but not found persuasive.  As addressed in the rejection above, evaluating whether or not the subject has early pancreatic cancer or pancreatic cancer precursor and limitations of detecting the present or absence of early pancreatic cancer or pancreatic cancer precursor and the subject has early pancreatic cancer or pancreatic cancer precursors when an increased level of has-miR-6089 is detected renders the treating step conditional because the claim does not require that all patients are determined to have early pancreatic cancer and the diagnostic procedure is applied to all patients and is therefore an apply it limitation and is just further data gathering.   This rejection could be overcome by amending the claim to recite:  
A method for detecting and treating pancreatic cancer in a human subject comprising:
measuring an expression level of hsa-miR-6089 in a blood sample from the subject; comparing the measured expression level of hsa-miR-6089 to a control expression level
of hsa-miR6089 obtained from a blood sample from a healthy human subject; and
detecting an increased level of hsa-miR-6089 in the blood sample from the subject as compared to the control expression level of hsa-miR-6089 obtained from a blood sample from a 
treating the subject for the pancreatic cancer or performing a diagnostic procedure on the subject with pancreatic cancer, wherein treatment comprises surgery, radiotherapy, chemotherapy, or a combination thereof, and wherein the diagnostic procedure comprises abdominal ultrasonography, CT scanning, endoscopic retrograde, cholaangiopancreatography, or endoscopic ultrasonography, or a combination thereof. 

 
Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This rejection was previously presented and has been rewritten to address the amendment to the claims. 
(a).  Claims 15, 17 are unclear over the recitation of the phrase “using both of the measured expression level and a control expression level in a sample from a healthy subject measured in the same way”  and claim 16 is unclear over the recitation of “assigning the expression level of the target gene in the sample from the subject to a discriminant” with regard 
th and 5th line of the claim.  There is insufficient antecedent basis for this limitation in the claim because it is unclear which subject is “the subject” that is treated and “the subject” that has a diagnostic procedure.  Specifically previous steps require evaluating whether or not the subject has early pancreatic cancer or pancreatic precursor lesion to detect the presence or absence of early pancreatic cancer or pancreatic precursor lesion in the subject and it is unclear if the subject that is treated is the subject that has been evaluated and determined to have early pancreatic cancer or pancreatic precursor lesion or if the subject that is treated is the subject that has not been determined to have early pancreatic cancer or pancreatic precursor lesion.  Additionally it is unclear which subject the diagnostic procedure is performed on, is it the subject that has early pancreatic cancer or subject that does not have early pancreatic cancer or are all subjects treated and undergo a diagnostic procedure.  If the claim were amended to recite the claim language recited in section 7 above this rejection would be overcome.
(c).  Claim 15 recites the limitation “the measured expression level of has-miR-6089” in line 11 of the claim.  There is insufficient antecedent basis for this limitation in the claim because the claim does not require measuring expression of has-miR-6089.  The claim requires measuring an expression level of a target nucleic acid but does not require that the target nucleic acid is miR-6089 and therefore it is unclear what is the measured expression recited within the claim.   If the claim were amended to recite the claim language recited in section 7 above this rejection would be overcome.
Response to Arguments
The response asserts that the claims have been amended to correct each of the deficiencies specifically pointed out by the Examiner and the instant claims set forth the manner 

Claim Rejections - 35 USC § 112- Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for
A method for detecting pancreatic cancer in a human subject comprising:
measuring an expression level of hsa-miR-6089 in a blood sample from the subject; comparing the measured expression level of hsa-miR-6089 to a control expression level
of hsa-miR6089 obtained from a blood sample from a healthy human subject; and
detecting an increased level of hsa-miR-6089 in the blood sample from the subject as compared to the control expression level of hsa-miR-6089 obtained from a blood sample from a healthy human subject, wherein the increased level of hsa-miR-6089 indicates that the individual has pancreatic cancer

does not reasonably provide enablement for the methods as claimed which broadly encompass any types of samples from any subject of interest and any levels of has-miR-6089.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

	The nature of the invention and the breadth of the claims
	The claims are drawn to method for detecting early pancreatic cancer or pancreatic cancer precursor lesion in a subject and broadly encompass the analysis of any subject.  The claims are directed to measuring an expression level of a target nucleic acid and encompass measuring the level in blood  from the subject and a control subject.  The claims encompass detecting any level of a target nucleic acid and any use of the control expression level.  Additionally the claims encompass assigning any discriminant.  While the claims require a kit comprising a nucleic acid capable of specifically binding miR-6089 the claimed methods do not appear to specifically require that miR-6089 level is used in the detecting. 

	Guidance in the Specification and Working Example	

	The specification does not teach assigning a discriminant to miR-6089.  The specification does not teach analysis of any non-human subjects, analysis of gene expression in any non-blood samples, or association of anything other than increased miR-6089 as compared to a control as associated with pancreatic cancer. 
The unpredictability of the art and the state of the prior art
While the state of the art and level of skill in the art with regard to analysis of miRNA expressed in any sample is high, the unpredictability of associating any gene expression level or comparison thereof or assigning a discriminant with presence of early pancreatic cancer as encompassed by the claims is higher.  Such unpredictability is demonstrated by the related art. 
	Because the claims encompass the analysis of gene expression in any organism whereas the specification teaches only the analysis of human samples, it is relevant to point out the unpredictability in extrapolating results regarding the asserted association of gene expression in other organisms.  Hoshikawa (2003) teaches unpredictability with regard to applying gene expression results among different organisms.  The reference teaches the analysis of gene expression in lung tissue in response to hypoxic conditions which lead to pulmonary hypertension (figure 1).  The reference teaches that the gene expression profile in mouse is different from that observed in rate (Table 1-4, p 209).  Thus it is not predictable that the predictive abundance of expression a gene from humans would be predictive in any other animal.

Quantity of Experimentation
 A large and prohibitive amount of experimentation would be required to make and use the claimed invention. Such experimentation would require case:control analysis of any biological sample type of interest from any subject animal of interest. Because the claims does not require any particular gene expression values for accurate detection, the experimentation would require replication of all the experimentation of the instant specification with multiple replicates of individual samples.
Conclusion
Taking into consideration the factors outlined above, including the nature of the invention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, the lack of guidance by the applicant and the particular examples, it is 
Response to arguments
The response asserts that the claims as amended comply with the enablement requirements of 35 USC 112(a) and claim 15 recites the subject matter indicated as being enabled.  This response has been reviewed but not found persuasive.  Claim 15 does not recite the subject matter indicated as being enabled, specifically claim 15 does not recite or require that has-miR-6089 is measured in a sample and the claim encompasses any target nucleic acid in a sample from blood, serum, or plasma using a kit comprising a nucleic acid capable of specifically binding to has-miR-6089, which could encompass any number of different miR arrays that encompass has-miR-6089 and the target nucleic acid could be any number of different nucleic acids that are not enabled.  Additionally while the claim recites comparing measured expression of miR-6089 to control miR-6089 level obtained from blood, this does not limit the target gene to miR-6089 any analysis of miR array data will encompass comparing miR-6089 to a control as the probe is on the array but does not necessarily require or limit the target gene to be miR-6089.  For these reasons and reasons of record this rejection is maintained. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Tsuchiya (US 2015/0184248 A1).
Tsuchiya teaches detecting pancreatic cancer by measuring miRNA in a sample and teaches profiling of miRNA using miRNA microarray of Agilent Technology’s (see para 79).  The microarray of Agilent comprises a kit that comprises probes including probes specific for miR-6089.  It is noted the claims do not require detecting a target nucleic acid that is miR-6089 but merely recite a target nucleic in a sample using a kit, the kit comprises a probe for the elected miR-6089 and therefore the claims only require that the kit comprises a probe that can hybridize to miR-6089 but does not require detecting the expression of miR-6089.  The microarray disclosed by and used by Tsuchiya comprises a kit that includes a probe for miR-6089 and the method of Tsuchiya teaches measuring expression level of target nucleic acid to detect the presence or absence of early pancreatic cancer using Agilent miRNA array (para 86-90).  Tsuchiya teaches plasma specimens were evaluated in human subjects (claims 17-18).  Tsuchiya further teaches analysis of array data by assigning expression level and evaluating the presence or absence of cancer (see para 55 and para 90) (claim 16).  
Response to Arguments
The response traverses the rejection on page 18-19 of the remarks mailed 07/12/2021.  The response asserts that Tsuchiya does not specifically disclose miR-6089 and fails to disclose all the claimed features.  The response points to Verdegaal Bros; Net MoneyIN Inc; supra and asserts this means that the skilled artisan could not isolate miR-6089 even though Tsuchiya has screened the plasma obtained from the subject using miRNA microarray of Agilent to isolate the 



Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SARAE L BAUSCH/Primary Examiner, Art Unit 1634